Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Information Disclosure Statement
 
The information disclosure statements (IDS) submitted to date are being considered by the examiner.
The Examiner would like to note the latest Information Disclosure Statements (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
 
Drawings

Para. 59 of the drawings brief explanation is seen to have a typographical error; “25B” should be –24B--.

37 C.F.R. 1.74 requires that the examiner should see to it that if the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.





Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The PCT 237 indicates that D1 (KR 10-1667124) is the best known art.  D1 does not show a plurality of protrusions.  Structure 111 on the cover sheet of D1 is a reduced diameter collar and it does not seem reasonable to modify the collar of D1 into a plurality of protrusions.   Fig. 3 of Moloney (U.S. Publication No.  20210030059) shows a plurality of protrusions, but does not show a through hole and the examiner knows of no rational or motivation why one skilled in the art would modify Moloney with any known prior art.
This structure protrusions, in combination with all the other elements claimed, is not shown in a prior art document.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Fig. 8 of Reevell shows air flowing around the outer circumference of the cigarette in a manner similar to fig. 2 of this application.  Fig. 3 of Moloney shows a plurality of protrusions, but does not show a through hole and the examiner knows of no rational or motivation why one skilled in the art would modify Moloney with any known prior art.  Plojouzx et al. is seen to show (cover sheet) the same reduced diameter collar 111 as D1 from the PCT 237 form. Also substantial all the structure uses the same numbers to call out the same structure shown in D1.  Fig. 9 of Deevi et al. shows (co. 8, lines 42-54) that structure 22 are heater blades and structure 17 are gaps between the heater blades 22.  Han et al. (U.S. Pub. No. 20200359681) is an exemption and is cannot be used for a basis for rejection because it's a commonly owned disclosure.  Fig. 28 of this application is substantially the same as this cover sheet figure and figure 49 shows a plurality of protrusions.

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
February 19, 2021